Exhibit 10.3

 

AMENDMENT TO INDEMNIFICATION ESCROW AGREEMENT

 

This AMENDMENT TO INDEMNIFICATION ESCROW AGREEMENT (this “Amendment”) dated as
of December 20, 2018 is entered into by and among Datasea Inc. (the “Company”),
ViewTrade Securities, Inc. (the “Underwriter”), and Pearlman Law Group LLP (the
“Escrow Agent”).

 

WITNESSETH:

 

WHEREAS, the Company, the Underwriter and the Escrow Agent are parties to that
certain Indemnification Escrow Agreement, dated as of December 18, 2018 (the
“Original Agreement”);

 

WHEREAS, the Company is offering, on a firm commitment basis, 1,450,000 shares
of common stock of the Company, par value $0.001, at an offering price of $4.00
per share;

 

WHEREAS, the Company and Underwriter expect that the Offering will close on or
before the close of business on December 21, 2018; and

 

WHEREAS, in accordance with Section 12(b) of the Original Agreement, the parties
hereto desire to amend the Original Agreement as follows.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

 

1.

The Original Agreement is hereby amended to provide that the definition of
Escrowed Funds shall be One Million Dollars ($1,000,000).  In no event shall the
aggregate amount of Escrowed Funds delivered to the Escrow Account be less than
One Million Dollars ($1,000,000). Four Hundred Thousand Dollars ($400,000) of
the Escrowed Funds shall be disbursed, upon joint written instruction from the
Company and the Underwriter, to the Company, to an account designed in writing
by the Company, within five (5) business days after the Underwriter has
confirmed receipt of a written legal opinion of DeHeng Law Offices, PRC counsel
to the Underwriter, addressed to the Underwriter, in form and substance
reasonably satisfactory to the Underwriter, provided that if such legal opinion
is substantially similar in all material respects to the written legal opinion
provided to the Company by the Company’s PRC counsel pursuant to Section 5(g) of
the Underwriting Agreement, the legal opinion shall be deemed reasonably
satisfactory to the Underwriter.  The remaining Escrowed Funds shall continue to
be held and disbursed in accordance with the Original Agreement.

     

  

2.

The parties hereto each acknowledge and reaffirm that (i) they will continue to
be bound by the Original Agreement, as amended by this Amendment, and (ii) the
terms of the Original Agreement, except as amended by this Amendment, remain in
full force and effect. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Original Agreement.

 

[THE REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK]

 
 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the day and year first above written.

 

ESCROW AGENT:

 

 

 

 

PEARLMAN LAW GROUP LLP

 

 

 

 

By:

 /s/ Charles B. Pearlman             

 

Name:

  Charles B. Pearlman

 

Title:

  Partner

 

 

COMPANY:

 

DATASEA INC.

 

By:

/s/ Zhixin Liu 

 

Name: 

Zhixin Liu

 

Title:

Chief Executive Officer

 

 

UNDERWRITER:

 

VIEWTRADE SECURITIES, INC.

 

By:

 /s/ Douglas K. Aguililla

 

Name:

Douglas K. Aguililla

 

Title:

Director, Investment Banking

 

 

Amendment to Indemnification Escrow Agreement

 



 2